ORDER
SAYRE, JUDGE:
An application of the claimant, Raymond E. Short, for an award under the West Virginia Crime Victims Compensation Act, was filed December 29, 2005. The report of the Claim Investigator, filed July 31, 2006, recommended that an award of $3,622.50 be granted, to which the claimant filed a response in agreement. An Order was issued on October 31, 2006, reversing the Investigator’s recommendation and denying the claim, in response to which the claimant’s request for hearing was filed November 9, 2006. This matter came on for hearing January 24, 2007, the claimant appearing pro se and the State of West Virginia by counsel, Benjamin F. Yancey III, Assistant Attorney General.
On March 19, 2004, the 46-year-old claimant was the victim of criminally injurious conduct in Bomont, Clay County.
The claimant testified at the hearing of this matter that on the day in question, he had gone to the funeral of Ms mother’s husband, Byron White. At the conclusion of the service, members of the deceased’s side of the family suddenly attacked him and his sister.. The assault was completely unprovoked. The claimant found out later that the assailants simply did not want his side of the family present at the funeral. Four men restrained the claimant wMle another struck him in the right eye with brass knuckles, breaking his cheekbone.
This Court’s initial denial of an award was based on the vagueness of the events leading up to the assault. The claimant was not in fact involved in an altercation, but had been attempting to defend himself and his family.
Based on the testimony adduced at the hearing, the Court finds that the claimant was free from any contributory misconduct, and an award should be made.
According to the Claim Investigator’s original recommendation, the claimant’s unreimbursed allowable expenses total $4,122.16 in medical bills and work loss. Therefore, an award in that sum is hereby granted as set forth in said recommendation. Should the claimant later submit documentation of any additional unreimbursed allowable expenses relating to this incident, the Court may review the matter again in its discretion.